Citation Nr: 0501314	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-16 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for a groin 
injury with left inguinal hernia repair.

2.  Entitlement to an increased initial rating from 10 
percent for a scar, residual of left inguinal herniorraphy. 

3.  Entitlement to service connection for frostbite residuals 
to include the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
October 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the veteran's claim seeking 
entitlement to a compensable evaluation for the veteran's 
groin injury with left inguinal hernia repair, but granted 
service connection for a scar, residual of left inguinal 
herniorrhaphy and assigned a 10 percent evaluation, effective 
September 1999.  The veteran's claim was remanded by the 
Board in July 2001.  

The appeal also arises from a December 2001 rating decision 
which denied service connection for frostbite residuals to 
include the hands and feet.  

The veteran was scheduled for a Travel Board hearing in 
August 2004, but failed to report for the hearing.  

The issue of service connection for frostbite residuals to 
include the hands and feet is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The veteran's left inguinal hernia is not recurrent.

2. The veteran's left herniorrhaphy scar is 2 cm. by 1mm. and 
causes pain.  

3.  The veteran's left herniorrhapy scar is stable, and does 
not produce ulceration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for a 
groin injury with left inguinal hernia repair have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).

2.  The criteria for an increased rating from 10 percent for 
scar as a residual of a left inguinal herniorraphy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804 (2004); § 4.118, Diagnostic Codes 7803, 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a June 1994 rating decision, the RO granted service 
connection for a groin injury with a left inguinal hernia 
repair and assigned a noncompensable rating.  

The veteran underwent a VA examination in November 1999.  The 
examiner stated that  cyst on the right scrotum was removed 
in July 1997.  There was a shooting pain in the lower 
abdominal area, and pain in the left side scar area with the 
inguinal hernia repair.  The pain was so severe sometimes 
that the veteran could not move.  He stated that he had this 
attack frequently.  The veteran left the job because of the 
pain in the lower abdominal area.  There was no hernia 
recurrence, only pain in that area.  Examination of the 
abdomen showed lower abdominal tenderness, with no rigidity.  
The left inguinal scar of herniorrhaphy was noted, tender to 
touch with recurrence of the pain of the hernia.  He was 
tender on the left lower scrotal area.  The examiner did not 
see any hydrocele or varicocele.  The right side was slightly 
tender on palpation where the cyst was removed in 1997, with 
no hernia on the right.  Diagnoses were residual of left 
inguinal herniorrhapy, symptomatic on palpation, standing, 
and weight-bearing; groin injury (kicked on the right side, 
with a history of a cyst removed from the right side in 
1997); residual of left inguinal herniorrhapy, symptomatic 
with pain and tender scar; and right-sided groin injury with 
history of cyst on the right scrotum removed.  

The veteran underwent a VA examination in March 2004 for his 
inguinal hernia and scar.  The examiner noted that the 
veteran had a left herniorrhaphy in 1951.  The veteran denied 
any symptoms directly referable to the hernia with repair.  
His only gastrointestinal symptom was occasional nausea.  
Examination showed a well-healed, nontender, 2 cm x 1 mm. 
left inguinal herniorrhaphy scar, which was well-healed.  The 
left inguinal area was normal, and the veteran did not use 
any support.  There was no adherence to the underlying 
tissue.  The texture of the skin was normal.  It was not 
atrophic.  There was no ulceration or breakdown of the skin.  
There was no elevation or depression of the surface, and no 
underlying soft tissue damage.  There was no inflammation, 
edema, keloid formation, or discoloration.  There was no 
induration or inflexibility of the skin near the scar, and no 
limitation of motion due to the scar.  Final diagnosis was 
post left-herniorrhapy.  There was no recurrent hernia, and 
the only residual was a well-healed left inguinal scar which 
was asymptomatic.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a September 2003 letter to the veteran the RO 
informed the veteran that he would have to show evidence that 
his service-connected condition had gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  In the September 2003 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
September 2003 letter told the veteran to send the RO any 
private treatment records, or to complete a separate form for 
each provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the September 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his hernia and hernia scar throughout the 
more than 5 years that his claim has been adjudicated.  In 
June 2004, the veteran wrote that he had no further medical 
evidence to submit.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in June 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in June 2000 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his hemorrhoids throughout the more than 5 
years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the September 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in June 
2004, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Relevant laws and regulations

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left herniorrhaphy scar under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 [scars superficial and painful 
on objective demonstration] and a noncompensable evaluation 
for his service-connected groin injury with left inguinal 
hernia repair under 38 C.F.R. § 4.114, Diagnostic Code 7338 
[inguinal hernia].

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002], and 
digestive system disabilities, See 66 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001].

According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. See VAOPGCPREC 3- 
00.


Analysis

Regarding the veteran's claim for an increased (compensable) 
evaluation of his service-connected groin injury with a left 
inguinal hernia repair, the following regulation is for 
application:

A noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted where the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is postoperative and 
recurrent, or unoperated irremediable, and not well supported 
by a truss, or not readily reducible.  A 60 percent 
evaluation is warranted for a large, postoperative, recurrent 
hernia that is not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  Note: 
Add 10 percent for bilateral involvement, providing the 
second hernia is compensable.  38 C.F.R. § 4.71(a), 
Diagnostic Code 7338 (2004).  The Board notes that these 
criteria are the same under both the old and new regulations.

The medical evidence does not show that the veteran meets the 
criteria for a 10 percent rating.  The first criterion is 
that the hernia be recurrent.  However, at the veteran's 
November 1999 VA examination, the examiner stated that there 
was no hernia recurrence.  Similarly, at the veteran's March 
2004 VA examination, the left inguinal area was normal, and 
the texture of the skin was normal, with no ulceration or 
breakdown of the skin.  The examiner concluded that there was 
no recurrent hernia.  The VA Medical Center treatment records 
do not show treatment for the veteran's hernia.  As the 
evidence does not show that the veteran's hernia has been 
recurrent, his claim for a compensable rating must be denied.  

The Board acknowledges the veteran's various complaints 
concerning pain in the area of the herniorrhaphy. He is 
currently assigned a 10 percent evaluation for his 
herniorrhaphy scar due, specifically due to pain associated 
therewith.  To the extent that the veteran is attempting to 
ascribe his pain to the hernia itself rather than to the 
scar, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as the of a reported symptom. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not competent 
medical evidence and are outweighed by the examination 
reports which point to the scar as the cause of the veteran's 
reported pain and do not show recurrence of the hernia.  

In short, since there is no evidence of recurrence of the 
hernia, the disability picture does not more nearly 
approximate the criteria for a compensable evaluation under 
Diagnostic Code 7338.  An increased rating on a schedular 
basis is therefore denied.

Regarding the veteran's claim for an increased evaluation of 
his service-connected scar (as a residual of his left 
inguinal herniorraphy), from 10 percent, his disability was 
rated under Diagnostic Code 7804, for a tender and painful 
superficial scar.  

The Court held in Esteban v. Brown, 6 Vet.App. 259 (1994), 
that a separate rating for a tender and painful scar at the 
site of injury may be assigned without violating the 
provisions of 38 C.F.R. § 4.14 (the rule against pyramiding), 
as long as the symptomatology is not duplicative of or 
overlapping with symptomatology of the service connected 
condition.  

As noted above, the rating criteria for evaluating scars 
changed on August 30, 2002.  Accordingly, the veteran's 
disability will be evaluated under both the new and old 
rating criteria.  See VAOPGCPREC 3-2000.  As 10 percent is 
the highest rating allowed for a tender and painful scar 
under Diagnostic Code 7804, the veteran is not entitled to a 
higher rating when his disability is considered under the old 
version of Diagnostic Code 7804.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence would 
have to show a scar that was poorly nourished with repeated 
ulceration.  However, at the March 2004 VA examination, the 
examiner described the scar as well-healed, and noted that 
there was no ulceration of the skin.  

Under the new criteria, which went into effect August 30, 
2002, when a superficial scar is painful on examination, then 
a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).  As 10 percent is also the 
highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when his disability is considered under 
the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar .  As the findings at the 
March 2004 VA examination showed that there was no 
inflexibility of the skin near the scar, and showed a well-
healed scar, the veteran is not entitled to a separate rating 
for an unstable scar under Diagnostic Code 7803.  

Under the new criteria, the veteran is entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm., (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Under the new criteria, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 7802 for scars that are superficial and that 
do not cause limited motion, if the area in question is 929 
sq. cm. (or 144 sq. inches) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  As the findings from the March 
2004 VA examination showed that the scar was very small (2 
cm. x 1mm.), the veteran is not entitled to a separate rating 
for the size of the scar under Diagnostic Codes 7801 or 7802.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
veteran's scar from his left inguinal herniorraphy under both 
the old and new rating criteria.  The evidence is also 
against a separate rating for the veteran's scar pursuant to 
Esteban.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is pointed out that at 
the veteran's March 2004 VA examination, the examiner stated 
that the veteran was fully employable.  Thus, the provisions 
of 38 C.F.R. § 3.321 relating to extraschedular evaluations 
are not applicable here.

In reaching the determinations regarding the ratings of the 
veteran's hernia repair and scar from his herniorraphy, 
consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  Specifically, the RO ordered VA 
examinations to determine the severity of the veteran's 
disability.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

An increased evaluation from 10 percent for the service-
connected scar, residual of left inguinal herniorraphy is 
denied.  

An increased (compensable) evaluation for the service-
connected groin injury with left inguinal hernia repair is 
denied. 


REMAND

Regarding the veteran's claim of service connection for 
frostbite residuals of the hands and feet, the veteran claims 
that while on guard duty in January 1952, in the mountains of 
Germany (specifically Black Mountain in Germany), he stayed 
on guard duty for an additional 21 hours because the soldier 
who was supposed to relieve him was killed.  He also states 
that the temperature was -25 degrees when he was on guard 
duty.  

He claims that he was hospitalized for the frostbite exposure 
after this incident.  However, the veteran's service medical 
records (other than the separation examination) were 
destroyed by fire.  Additional efforts to determine whether 
the veteran was hospitalized for frostbite in service were 
not successful.  Specifically, in April 1994, the National 
Personnel Records Center (NPRC) wrote that it had searched 
the veteran's morning reports from November 1951 to February 
1952 without success.  It did note that the veteran's 
organization (Company C of the 293rd Engineers Battalion) was 
in Germany beginning in November 1951.  

In light of the dearth of records regarding the crucial 
question in this case, i.e., whether the veteran was exposed 
to cold weather training in Germany, additional efforts 
should be made to determine if his unit was exposed to such 
training.  Initially, the veteran's service personnel records 
should be obtained from the NPRC.  Thereafter, the Center for 
Unit Records Research (CURR) should be contacted to verify 
whether the veteran's unit actually participated in cold-
weather training in "Black Mountain" or "Black Forest" in 
Germany during the time period in question.  

The Court has held that the Board may consider only 
independent medical evidence to support its findings.  As the 
Court notes, if the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

If the evidence from the NPRC and the CURR does show that the 
veteran's unit was in Germany and exposed to cold-weather 
during the veteran's period of service, then it should be 
conceded that the veteran did suffer an injury in service.  
For that reason, if the evidence shows that the veteran's 
unit was exposed to cold weather during service, the veteran 
should be scheduled for a VA examination in order to 
ascertain the nature and likely etiology of any current 
disorders of his feet and hands.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The veteran's service personnel 
records, to include his Official Military 
Personnel File (OMPF) should be obtained 
from the NPRC.  If they are not 
available, then this should be noted for 
the record.  

2.  Regardless of whether any service 
personnel records are obtained pursuant 
to directive one, contact the CURR to 
determine if the veteran's unit (Company 
C of the 293rd Engineers Battalion) was 
exposed to cold-weather training in 
"Black Mountain" or "Black Forest" in 
Germany from January 1952 to March 1952.  
If any personnel records are obtained, 
forward to the CURR the veteran's service 
personnel records, to include the 
veteran's DD-214 Form and DA-20 Form.  
CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, unit 
histories, and morning reports for the 
time period from January 1952 to March 
1952, to determine if the veteran's unit 
(Company C of the 293rd Engineers 
Battalion) participated in cold-weather 
training in "Black Mountain" or "Black 
Forest" in Germany.  Any response 
received from CURR should be made part of 
the record.

3.  If CURR verifies that the veteran's 
unit participated in cold-weather 
training while in Germany in 1952, the 
veteran should be scheduled for a VA 
examination.  The claims folder, to 
include all evidence added to the record, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  All appropriate 
diagnostic tests should be accomplished.  
After reviewing the claims file the 
veteran should be examined to determine 
the nature and etiology of all disorders 
of the feet that might be present.  The 
examination report should include 
responses to the following medical 
questions:

a.  State as precisely as possible 
the diagnoses of all foot and hand 
disorders the veteran currently has.

b.  For each such disorder of his 
feet and hands, state a medical 
opinion, to the extent feasible, as 
to the time of onset of the 
disorder.  

c.  For each such disorder of the 
feet and hands, state a medical 
opinion, to the extent feasible, as 
to whether it is at least likely as 
not that any disorders of the feet 
and hands that the veteran currently 
has are the result of the veteran's 
exposure to the cold while stationed 
in Germany in 1951-1952.  

d.  Does the veteran have disabling 
manifestations of the hands and feet 
consistent with cold injuries in the 
remote past?

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for frostbite 
residuals to the hands and feet.  In the 
event that all claims are not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which should 
include a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The appellant should be 
afforded the applicable time to respond.  
If further appellate action is necessary, 
it should be accomplished.  Thereafter, 
the case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


